DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Interpretation
Claims 1 and 16 recite device and method steps to the conditions precedent “determine at least one of heart rate data or blood pressure data based on the second data ….. Assign/assigning weights given to the heart rate and the blood pressure data based on the type of the exercise, wherein the weights given to the heart rate and the blood pressure data are different from one another.” Giving the claim its broadest reasonable interpretation “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not to be carried out in order for the claimed method to be performed.” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Given that one can determine only the heart rate data or only the blood pressure data, the weights will be assigned based on that determined parameter and not both. If one chose to determine the heart rate data, then it is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0055375 Martinez et al, hereinafter "Martinez" (cited previously) in view of US 2018/0078192 Chen et al, hereinafter “Chen”.
Regarding claim 1, Martinez discloses an electronic device (Para 16) comprising: a housing (Figure 1, element 100); a display (Figure 2, element 270) exposed through a first portion of the housing (Figure 2, element 270; Para 16 and 17); a motion sensor (Figure 2, element 240) disposed inside the housing (Figure 2, element 240); a photoplethysmography (PPG) sensor (Para 5) disposed in a second portion of the housing (Figure 2, element 290; Para 5); a processor (Figure 2, elements 210 and 215) operatively coupled to the display, the motion sensor, and the PPG sensor (Para 42); and a memory (Figure 2, element 220) operably coupled to the processor (Para 44), wherein the memory stores instructions (Para 13) that, when executed, cause the processor to: receive first data (Para 13) from the motion sensor (Figure 2, element 240), identify whether a user has started exercise based on at least a portion of the first data (Para 13 and 68), receive second data (Para 13) from the PPG sensor (Para 13), determine at least one of heart rate data or blood pressure data (Abstract; heart rate data) based on the second data (Abstract, body signals are from the PPG sensor, which is the second data and the device can determine a heart rate based on the body signals, i.e. the second data), determine a type of the exercise (Para 68) based on at least a portion of the first data and the second data (Para 68), select at least one from among the heart rate data (Para 70, the device conditionally chooses to measure heart rate via the PPG sensor) or the blood pressure data (Para 32 mentions that the device is capable of measuring other potential scalers such As EMG or blood pressure) based on the determined type of the exercise (Para 68-70; after the type of exercise is determined based on the body movements, the system conditionally chooses to measure heart rate, although, it could potentially measure blood pressure as mentioned in para 32), determine an intensity of the exercise based on (Para 72; intensity level can be calculated based on the analysis of heart rate) the selected at least one from among the heart rate data or the blood pressure data (Para 72; heart rate data), and control the display (Figure 2, element 270; Para 74) to display guidance information (Para 73) of an exercise determined based on the intensity of the exercise(Para 73).
Although Martinez discloses different analysis of the heart rate based on the type of exercise, which could potentially read as a “weight” (Para 71), Martinez does not explicitly state Assign/assigning weights given to the heart rate and the blood pressure data based on the type of the exercise, wherein the weights given to the heart rate and the blood pressure data are different from one another. 
However, Chen discloses a method/system of exercise monitoring via heart rate (Abstract) and teaches assigning weight to the heart rate based on the type of exercise (Para 45) and determining an intensity level (Para 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have assigned weight to the heart rate data as taught by Chen, in the invention of Martinez, in order to carry on with the analysis regarding exercise information and its reflectance on the user (Chen; Para 45, 49, and 50).
Regarding claim 2, Martinez discloses the electronic device is a wearable device (Figure 2, element 100; Para 5). 
Regarding claim 3, Martinez discloses the motion sensor (Figure 2, element 240) comprises an acceleration sensor (Figure 2, element 260) or a gyro sensor (Figure 2, element 250; Para 44).
Regarding claim 5, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to determine whether the type of exercise is a static exercise or an aerobic exercise (Para 55) based on the portion of the first data and the second data (Para 9).
Regarding claim 6, Martinez discloses the second data comprise third data (Para 76) different from the rest of the second data (Figure 7, elements 702 and 704; Para 76), and wherein the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to determine whether the type of exercise (Para 9) is static exercise or aerobic exercise based on a correlation between portions of the third data (Para 13 and 71).
Regarding claim 7, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to determine whether to continue to perform the exercise (Para 85; it can suggest that the user stops and changes their routine) based on the portion of the first data and the second data (Para 74 and 85).
Regarding claim 8, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to display indications on the display (Para 42) based on, at least in part, the intensity of the exercise (Para 46).
Regarding claim 9, Martinez discloses the indications (Para 42) comprise text or an image (Para 46) relating to exercise intensity of the user or whether to continue to perform the exercise (Para 46 and 74).
Regarding claim 10, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to determine, after the exercise has started, the intensity of the exercise (Para 72) or whether to continue to perform the exercise based on a maximum value (Para 35). 
Regarding claim 11, Martinez discloses the invention of claim 8 as well as the instructions further cause the processor to control the display to display an indication (Para 35 and 74), while the exercise is being performed, on the basis of a maximum value (Para 35 and 72).
Martinez does not explicitly teach making a request for stopping of the exercise. 
However, Martinez does teach displaying when a person has reached a maximum point/intensity they can handle (Para 35). Martinez also teaches the device to be used to support rehabilitation (Para 74). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to specify that the indication that a person has reached a maximum point/intensity they can handle as disclosed by Martinez is a request to stop the exercise in order to benefit use in rehabilitation (Martinez, Para 74) to avoid exceeding a safe level of exertion and thereby avoid exacerbation of the injury being treated or avoid a potential additional injury or life altering condition.
Regarding claim 12, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to provide a user interface (Figure 2, element 280) for receiving user feedback on the exercise after displaying the indication on the display (Para 46 and 73).
Regarding claim 13, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to: change at least one threshold value (Para 84) that was used to determine the intensity of the exercise based on user feedback received through the user interface (Para 46 and 73), and store information about the at least one changed threshold value in the memory (Para 62 and 65).
Regarding claim 14, Martinez discloses the instructions (Para 13) further cause the processor (Figure 2, elements 210 and 215) to provide the guidance information of an exercise (Para 73-74), which is to be performed subsequent to the exercise by the user, on a basis of at least one piece of user feedback information received through the user interface and the second data (Para 46, 73, and 74).
Regarding claim 15, Martinez discloses the guidance information (Para 73) of the exercise, which is to be performed subsequent to the exercise by the user, comprises information on the intensity of the exercise to be performed by the user (Para 73 and 74), and wherein the instructions (Para 13) cause the processor to determine the intensity of the exercise to be performed by the user by assigning weights to the user feedback information and the second data, respectively (Para 74).
Regarding claim 16, Martinez discloses a method (Para 5) of operating an electronic device (Para 5), the method comprising: receiving first data (Para 13) from a motion sensor (Figure 2, element 240) of the electronic device (Figure 2, element 100); identifying whether a user has started an exercise (Para 68) based on at least a portion of the first data (Para 13);  receiving second data (Para 13) from a photoplethysmography (PPG) sensor (Figure 2, element 290; Para 5) of the electronic device (Para 13), determine at least one of heart rate data or blood pressure data (Abstract; heart rate data) based on the second data (Abstract, body signals are from the PPG sensor, which is the second data and the device can determine a heart rate based on the body signals, i.e. the second data), determining a type of exercise of the user based on at least a portion of the first data and the second data (Para 68), selecting at least one from among the heart rate data (Para 70, the device conditionally chooses to measure heart rate via the PPG sensor) or the blood pressure data (Para 32 mentions that the device is capable of measuring other potential scalers such As EMG or blood pressure) based on the determined type of the exercise (Para 68-70; after the type of exercise is determined based on the body movements, the system conditionally chooses to measure heart rate, although, it could potentially measure blood pressure as mentioned in para 32), determining an intensity of the exercise (Para 72; intensity level can be calculated based on the analysis of heart rate) based on the selected at least one from among the heart rate data or the blood pressure data (Para 72; heart rate data), and displaying (Figure 2, element 270; Para 74) guidance information (Para 73) of an exercise determined based on the intensity of the exercise (Para 73).
Although Martinez discloses different analysis of the heart rate based on the type of exercise, which could potentially read as a “weight” (Para 71), Martinez does not explicitly state Assign/assigning weights given to the heart rate and the blood pressure data based on the type of the exercise, wherein the weights given to the heart rate and the blood pressure data are different from one another. 
However, Chen discloses a method/system of exercise monitoring via heart rate (Abstract) and teaches assigning weight to the heart rate based on the type of exercise (Para 45) and determining an intensity level (Para 37).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have assigned weight to the heart rate data as taught by Chen, in the invention of Martinez, in order to carry on with the analysis regarding exercise information and its reflectance on the user (Chen; Para 45, 49, and 50).
Regarding claim 17, Martinez discloses that the second data comprises third data (Para 76) different from the rest of the second data (Figure 7, elements 702 and 704; Para 76), and wherein the determining of the type of exercise comprises determining whether the type of exercise (Para 9) is static exercise or aerobic exercise based a correlation between portions of the third data (Para 13 and 71).
Regarding claim 18, Martinez discloses whether to continue to perform the exercise (Para 13 and 85; it can suggest that the user stops and changes their routine) based on the portion of the first data and the second data (Para 74 and 85).
Regarding claim 19, Martinez discloses the determining of the intensity of the exercise or whether to continue to perform the exercise comprises determining (Para 72; intensity of the exercise), after the exercise has started, the intensity of the exercise (Para 72) or whether to continue to perform the exercise based on a maximum value (Para 35). 
Regarding claim 20, Martinez discloses after providing the user with information about the intensity of the exercise or whether to continue to perform the exercise (Para 72 and 73), providing guidance information of an exercise (Para 73), which is to be performed subsequent to the exercise by the user, based on user feedback information received through a user interface and the second data (Para 46, 73, and 74).

Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792